Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 15, 2016

                                    No. 04-16-00395-CV

                      Matthew PERDUE and Team 1 Consulting, LLC,
                                    Appellants

                                             v.

                             Jay D. PFEIFER and CCNBI, Inc.,
                                        Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-07859
                          Honorable Renée Yanta, Judge Presiding


                                       ORDER
         Appellant’s motion for extension of time to file their brief is GRANTED. Appellants’
brief is due on September 28, 2016.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court